Benham, Judge.
Appellant’s conviction for armed robbery is attacked on this appeal by means of a single enumeration of error: that the in-court identification by the victims should have been suppressed because a pretrial photographic lineup was impermissibly suggestive. However, although counsel makes broad assertions of suggestiveness, there is no evidence in the record that either of the lineups conducted was at all suggestive. Moreover, the witnesses testified that they clearly observed appellant’s face as he robbed them, thereby establishing an independent basis for the in-court identification. Under those circumstances, there is no merit to appellant’s enumeration of error. Ross v. State, 169 Ga. App. 923 (3) (315 SE2d 475) (1984).

Judgment affirmed.


Banke, P. J., and Pope, J., concur.